Citation Nr: 0033750	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  93-17 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut

THE ISSUES

1.  Entitlement to service connection for a thyroid 
disability.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a thyroid disability claimed as due to VA medical treatment.

3.  Entitlement to an increased rating for post-traumatic 
cephalalgia, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for a scar on the 
forehead, currently evaluated as noncompensable. 

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active duty from December 1966 to November 
1968.
 
This matter comes before the Board of Veterans' Appeals 
(Board) in part from an April 1993 RO rating decision which 
denied service connection for a thyroid condition, and denied 
an increase in a 10 percent rating for service-connected 
post-traumatic cephalalgia and an increase in a 
noncompensable rating for a service-connected forehead scar.  
The Board remanded these issues in June 1996.  The veteran 
also appeals a December 1998 RO decision which denied 
secondary service connection for a thyroid condition claimed 
to be due to service-connected post-traumatic cephalalgia, 
and which denied compensation under 38 U.S.C.A. § 1151 for a 
thyroid disability claimed to be due to VA medical treatment.


FINDINGS OF FACT

1.  The veteran's current thyroid disability 
(hyperthyroidism/Graves' disease) began many years after his 
active duty, and was not caused by any incident of service 
including claimed Agent Orange exposure in Vietnam; and the 
thyroid condition was not caused or worsened by service-
connected post-traumatic encephalalgia.

2.  The veteran sought VA medical treatment in December 1991 
for symptoms which were then diagnosed as a thyroid disorder; 
he does not have additional thyroid disability as the result 
of alleged failure of the VA to properly diagnose the 
condition prior to December 1991. 

3. The veteran's service-connected forehead scar is 
nontender, asymptomatic, causes no functional impairment, and 
is no more than slightly disfiguring.

4.  The veteran's service-connected post-traumatic 
cephalalgia is manifested by subjective complaints of 
headache, dizziness, and fatigue, and he has not been 
diagnosed as having multi-infarct dementia.


CONCLUSIONS OF LAW

1.  A thyroid disability was not incurred in or aggravated by 
service, nor is a thyroid disability proximately due to or 
the result of service-connected post-traumatic cephalalgia.  
38 U.S.C.A. §§ 1110, 1116 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2000). 

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
for a thyroid disability claimed to be due to VA medical 
treatment have not been met.  38 U.S.C.A. § 1151 (West 1991); 
38 C.F.R. § 3.358 (2000).

3.  The criteria for compensable rating for a scar of the 
forehead have not been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.31, 4.118, Codes 7800, 7803, 
7804, 7805 (2000).

4.  The criteria for a rating in excess of 10 percent for 
post-traumatic cephalalgia have not been met. 38 U.S.C.A. § 
1155 (West 1991 & Supp. 2000); 38 C.F.R. § 4.124a, Codes 8045 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service in the Army from 
December 1966 to November 1968, including service in Vietnam.  

Service medical records are negative for a thyroid disorder.  
The veteran underwent a separation examination in November 
1968.  On a medical history form for that examination, he 
denied any history of goiter.  He did report a history of 
frequent or severe headache, dizziness, or fainting spells, 
and eye trouble.  It was noted he gave a history of having 
recently sustained blunt trauma to the head with a scalp 
laceration.  The veteran reported mild headaches, although 
the examiner noted that there were no visual or motor 
symptoms.  Clinical evaluation of the endocrine system was 
normal.  

In December 1968, the veteran filed a claim for service 
connection for head injury, which he said occurred in October 
1968. 

The veteran underwent a VA examination in December 1968.  He 
reported that he had been in a truck accident in 1968 while 
in Vietnam and went through a windshield and injured his 
head.  He complained of recurrent headaches and occasional 
dizziness.  Upon examination, a 4 cm. well-healed scar on the 
forehead was noted, but otherwise there were no abnormalities 
of the head or face.  Neurological examination was within 
normal limits, although the veteran was diagnosed as having 
post-traumatic cephalalgia.  It was noted there was no 
apparent defect of the endocrine system.

By a June 1969 rating decision, the RO granted service 
connection for post-traumatic cephalalgia, and assigned a 10 
percent rating.

By an October 1989 rating decision, the RO granted service 
connection for a forehead scar, and assigned a noncompensable 
rating.

Post-service medical records over the years after service 
show treatment for various ailments, but the medical records 
are negative for a thyroid disorder until the early 1990s.

Private medical records from June 1991 to October 1991 
indicate the veteran received treatment at the emergency room 
of Middlesex Hospital due to throat complaints.  He was 
treated during this time for oral candidiasis.  In early 
December 1991, he was seen at this facility and reported a 
recent cold; he said he now had such symptoms as a persistent 
cough, sweats, and fever; the impression was bronchitis; he 
was told to see a doctor for a recheck if his symptoms did 
not improve; and the record notes that thyroid function tests 
were ordered.

VA medical records indicated that the veteran sought 
treatment in December 1991 for symptoms ranging from 
hyperactivity, tremor, light sensitivity, itchiness of the 
eyes, and sweating.  Following examination and testing, the 
impression was probable Graves' hyperthyroid.  Later VA 
medical records show ongoing treatment for the thyroid 
condition.

In a December 1991 statement, the veteran indicated that he 
was seeking service connection for Graves' disease.  He 
asserted that his thyroid had been overproductive for the 
prior 23 years.  In a separate statement dated in December 
1991, the veteran indicated that he was also seeking an 
increased rating for his service-connected cephalalgia.  

In a September 1992 statement, the veteran said he had sought 
treatment at the VA for symptoms associated with Graves' 
disease.  He asserted that the VA had failed for 23 years to 
make the diagnosis of hyperthyroidism and that it was 
necessary to have tests conducted outside of the VA system.  

In a November 1992 letter, the veteran asserted that in 
November 1991 he received a diagnosis of Graves' disease from 
a private source and was told that it was of a duration of 
several decades.  He continued to state that the VA had 
failed to properly diagnose his thyroid condition.   In a 
March 1993 letter, the veteran asserted that if proper blood 
work had been ordered earlier by the VA it would have been 
discovered that he was suffering from Graves' disease.  

By an April 1993 rating decision, the RO denied service 
connection for a thyroid disability.  The RO also denied an 
increase in a 10 percent rating for service-connected post-
traumatic encephalalgia, and it denied a compensable rating 
for a service-connected forehead scar.

Medical records thereafter show ongoing treatment for the 
thyroid disorder.  The veteran made numerous statements 
alleging that his thyroid disorder was due to Agent Orange 
exposure during Vietnam service or due to other events of 
service, and he also alleged that the VA improperly failed to 
diagnose the thyroid condition when he was seen for various 
symptoms over the years since service.  In one written 
statement, in March 1995, he asserted that for many years 
after service he had gone to VA hospitals on a regular basis 
because he had not felt well; he maintained he had a thyroid 
condition during this time and the VA should have diagnosed 
it.  The veteran partly claimed that his Graves' disease was 
secondary to exposure to herbicides in Vietnam; he said he 
was sprayed with Agent Orange in Vietnam and had drunk swamp 
water from heavily sprayed areas.

In a March 1995 letter, the RO advised the veteran as to the 
types of evidence that would be required to support his 
claim.  

In a May 1995 letter, a private physician, Kort C. Knudson, 
M.D., indicated that he had examined the veteran for 
hyperthyroidism.  The veteran reported that his symptoms 
started in 1968 when he was in Vietnam, when he developed 
tremulousness and heat intolerance, lost his ability to write 
neatly, and developed some numbness in his arms and legs.  
The veteran said he attributed his symptoms to his head 
trauma and to the stress of being a paratrooper in Vietnam.  
The veteran stated that in December 1992 he was diagnosed as 
having an overactive thyroid gland.  At that time, according 
to the veteran, he could not write because of tremulousness 
and he had slept poorly.  Following an examination by the 
private physician, the impression was Graves' disease with 
toxic goiter.  The physician went on to conclude that the 
symptoms of this condition probably started when the veteran 
was in the military during his Vietnam tour of duty.  

By an August 1995 rating decision, the RO denied service 
connection for Graves' disease (hyperthyroidism), including 
as secondary to herbicide exposure.

In an August 1995 statement, the veteran asserted that his 
original claim had referenced symptoms including numbness of 
the limbs, light and noise intolerance, the need to lie down 
in cool dark place, and severe headaches, and he further 
asserted that these symptoms were indicative of the beginning 
of Graves' disease.  The veteran also asserted that VA 
physicians had advised him that his thyroid condition had 
been present for a long time.  

In a September 1995 letter, the RO advised the veteran 
concerning his claim for entitlement to benefits under 38 
U.S.C.A. § 1151, and that there had to appear in the record a 
supporting statement from medical personnel who shared his 
contention that the VA had failed to diagnose hyperthyroidism 
for years.   

The claims file includes an October 1995 vocational 
evaluation and assessment report.  This report indicates that 
the veteran reported that he had been self-employed as an 
exterminator since 1986, and that he hoped to return to 
college to obtain a four year degree.  He reported that his 
service-connected cephalalgia caused a number of functional 
limitations including becoming easily fatigued.  He also 
reported constant headaches which were relieved by going to 
bed.  The veteran also reported that he experienced symptoms 
of hyperthyroidism, including fatigue, light and noise 
sensitivity, tremulousness, and heat intolerance.  The 
veteran reported taking prescription medications and going in 
for routine VA check-up examinations.  

The claims file also includes the record of a December 1995 
neurology consultation, during which the veteran reported 
continuous headaches alleviated by a mid-day nap and aspirin.  
The veteran said he did not usually wake up with a headache 
and he reported having fewer palpitations.  He said the 
headaches started behind his eyes, and felt like two knives 
that went through his head and into his neck and back.  He 
also reported having constant photosensitivity and decreased 
dexterity.  The veteran said he was currently working as an 
exterminator and was trying school at night.  Examination 
revealed some break-away weakness in the veteran's arms and 
legs, as well as decreased pin prick in the veteran's distal 
arms and legs, as well as decreased deep tendon response.  
Following the examination, the impression was chronic 
headache and possibly neuropathy.  

In May 1996, the veteran submitted a copy of a page from 
"Principles of Anatomy and Physiology," a medical textbook.  
The page selected by the veteran includes a definition of 
"thyroid storm," which is defined as an aggravation of all 
symptoms of hyperthyroidism characterized by unregulated 
hyper metabolism with fever and rapid heart rate.  It was 
further noted that this phenomenon resulted from, in part, 
trauma.  In a handwritten notation, the veteran indicated 
that his was a Vietnam-related trauma.

In June 1996, the Board remanded the claims for additional 
development.

In a June 1996 letter, the RO asked the veteran for his 
assistance in obtaining medical records of all health care 
providers who had treated him for cephalalgia.  

In a July 1996 letter with attachments, the veteran 
essentially continued to argue in support of his claim for 
compensation for Graves' disease.  

The veteran failed to report for a VA thyroid examination in 
August 1996.

In July and August of 1996, the veteran submitted a number of 
medical treatise excerpts and medical journal articles in 
support of argument that he was not properly treated for his 
hyperthyroid condition, and that exposure to dioxins during 
the Vietnam war led to his Graves' disease.    

In July 1996, the veteran underwent a VA neurological 
examination.  It was noted that he complained of headaches, 
fatigue, and dizziness (which was also described as a 
"noise").  The examination report notes that the veteran 
appeared alert and cooperative.  

In September 1996, the RO ordered a new examination to comply 
with the Board's remand.

Subsequently in September 1996, the veteran filed a claim 
indicating that he was seeking damages from the VA due to 
alleged improper failure to timely diagnosis his 
hyperthyroidism.  Along with his claim, the veteran submitted 
copies of letters he had written to public official 
concerning his claims, as well as copies of various medical 
articles concerning dioxins and thyroid conditions.  The 
veteran submitted a similar set of documents in October 1996.  

The veteran underwent neuropsychological assessments in 
September and October 1996.  He discussed his VA claims at 
length.  He mentioned that his concentration difficulties 
(and occasional pain from headaches) would progressively 
increase as the morning moved into the afternoon.  He said he 
would regularly take a mid-day rest in a cool dark place.  
Throughout testing, the veteran reportedly presented with 
unusual behaviors that may have influenced his test results.  
The examiner noted that the veteran was very dramatic in 
presentation, both in describing his history and in responses 
to test items.  According to the examiner, the test results 
suggested a profile that was consistent with someone who has 
unusual somatic symptoms that may be delusional in nature.

The veteran underwent a VA thyroid examination in September 
1996.  It was noted that he had been diagnosed as having 
hyperthyroidism in 1991.  This finding had been based on a 
diffusely enlarged thyroid gland and markedly elevated 
thyroid function test.  The veteran was treated at that time 
with anti-thyroid medication, and his hyperthyroidism came 
under control.  He was diagnosed as having Graves' variety 
hyperthyroidism which was medically controlled but still 
active.  It was also noted that the veteran had Graves' 
ophthalmopathy with progression since 1991, which apparently 
had not been given specific treatment.  The VA examiner 
further concluded that there was no known association between 
the veteran's prior head trauma and his Graves' disease, 
although severe stress, according to the examiner, had 
sometimes been a precipitating factor for Graves' disease.  
The examiner concluded that a specific association with the 
veteran's head trauma and his Graves' disease could not be 
established.  The veteran was referred to the eye clinic for 
assessment and treatment of his Graves' ophthalmopathy.  

The claims file also contains a VA prescription form, dated 
in October 1996, on which a physician purportedly wrote the 
following language:  "To whom it may concern: [The veteran] 
has hyperthyroidism and has had it for many years."

A January 1997 report by a VA doctor, for compensation and 
pension personnel, relates that the veteran had gained access 
to his file, had taken the file apart, and had told a clerk 
he wanted to leave a note in the file.  The veteran 
reportedly also made written entries on several forms, to the 
effect that hyperthyroidism was service connected and rated 
100 percent.  The doctor recommended a psychiatric evaluation 
for the veteran.

In a January 1997 statement, the veteran said he strongly 
objected to any reference to him as having any psychosomatic 
condition.   

The veteran underwent a VA scars examination in January 1997.  
The examiner noted a one inch, thin, white scar  on the 
midline of the veteran's forehead.  This scar was nontender 
to palpation, as was a 5 mm. scaly, flesh-colored papule 
found to the left of the midline.

In April 1998, the veteran submitted excerpts from a medical 
treatise entitled "The Thyroid and Its Diseases," with 
notations concerning the symptoms and signs of 
hyperthyroidism.  

By a December 1998 rating decision, the RO continued to deny 
service connection for a thyroid disorder, on a direct basis 
(including as due to Agent Orange exposure) and as secondary 
to service-connected post-traumatic cephalalgia.  The RO 
confirmed the ratings for the veteran's service-connected 
post traumatic cephalalgia and forehead scar.  By the same 
rating decision, the RO denied compensation under 38 U.S.C.A. 
§ 1151 for a thyroid disorder claimed as due to VA medical 
treatment. 

In a December 1998 letter, the veteran continued to claim 
compensation for a thyroid disorder.  In a January 1999 
letter, the veteran again asserted that the VA had failed to 
properly diagnose his hyperthyroidism, and alleged that he 
had never undergone a service discharge examination.  The 
veteran also asserted that he had a loss of feeling in his 
forehead and scalp and that his forehead scar (and small 
bumps around it) were tender to palpation.  The veteran 
attached to his statement copies of VA medical records since 
service, highlighting his complaints of headaches, eye 
symptoms, fatigue, and dizziness.  The veteran also submitted 
a copy of a news article discussing dioxins and Agent Orange, 
and pages from a medical encyclopedia discussing endocrine-
mediated bone loss.  The veteran also submitted a typewritten 
chronology detailing his symptoms since service which he 
believed were manifestations of his ultimately diagnosed 
hyperthyroidism. In a February 1999 letter, the veteran again 
argued that the VA had failed to properly diagnose his 
hyperthyroidism.  He also submitted additional copies of VA 
treatment records and medical treatises generally discussing 
dioxins and thyroid symptoms.  

The veteran testified before an RO hearing officer officer in 
July 1999.  He asserted that because of his post-service 
studies in chemistry and biology, he had been able to review 
his pertinent medical records and ascertain that he actually 
had symptoms of hyperthyroidism long before it was formally 
diagnosed by VA physicians.  He said that he started to go to 
the VA for treatment shortly after discharge and told the 
physician there that he just did not feel good.  The veteran 
also testified that he continued to have daily headaches 
which were helped by lying in a quiet dark place and by 
leading a quiet lifestyle. 

In an October 1999 letter, the veteran again argued that the 
VA had failed to properly diagnose his hyperthyroidism.  

In an October 1999 decision, the RO granted service 
connection and a 50 percent rating for post-traumatic stress 
disorder (PTSD).  The RO also continued to deny the claims 
which are the subject of the present Board decision.

In March 2000, the veteran submitted records related to a 
lawsuit he had filed against the United States based on the 
VA's alleged failure to properly diagnose his 
hyperthyroidism.  The veteran's representative waived prior 
RO consideration of this evidence. 






II.  Analysis

With regard to the claims which are on appeal, the file shows 
that the RO has properly developed the evidence, and there is 
no further VA duty to assist the veteran with these claims.  
Veterans Claims Assistance Act of 2000, Pub.L. No. 106-475, 
114 Stat. 2096 (2000).

A.  Service connection for a thyroid disorder

The veteran claims his thyroid disorder (diagnosed as 
hyperthyroidism, also known as Graves' disease) is 
attributable to his military service, including claimed 
herbicide (Agent Orange) exposure during service in Vietnam.  
He also claims secondary service connection for his thyroid 
disorder, alleging it is due to his service-connected post-
traumatic cephalalgia.

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
endocrinopathies, will be presumed if they are manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  Secondary 
service connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

A veteran who, during active military service, served in the 
Republic of Vietnam during the Vietnam era, and who has one 
of the herbicide-related diseases listed in the law, is 
presumed to have been exposed during such service to certain 
herbicide agents (e.g., Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  If a veteran 
was exposed to an herbicide agent during active military 
service, the following diseases will be rebuttably presumed 
to have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service: chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (for purposes of this section, the term 
acute and subacute peripheral neuropathy means transient 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers, and soft-tissue sarcomas.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The service medical records from the veteran's 1966-1968 
active duty are negative for any thyroid disorder, and the 
endocrine system (which includes the thyroid) was normal at 
the service separation examination.  There is no evidence of 
a thyroid disorder within the year after service, as required 
for a presumption of service connection.  Medical records for 
many years after service are negative for a thyroid 
condition.  The first post-service medical diagnosis of a 
thyroid disorder is dated in 1991, more than two decades 
after the veteran's active duty.  

The Board notes that the claims file contains a VA 
prescription form, dated in October 1996, purportedly written 
by a VA physician, which indicates that the veteran has had 
hyperthyroidism for many years.  The Board does not find this 
particularly probative, in that it does not quantify the term 
"many years," and could, in fact, merely confirm that the 
veteran has had hyperthyroidism since 1991 (the date of the 
first diagnosis).  This and similar medical statements, that 
the veteran has had a thyroid condition for years, do not 
place the disorder within the period of active duty or within 
the presumptive year after service.

The claims file also contains a letter from a private 
physician, dated in May 1995, in which it was stated that the 
veteran had Graves' disease and that the symptoms of this 
condition probably started when he was in the military.  It 
appears, however, that this medical statement was based on 
the veteran's self-reported and unsubstantiated history of 
having symptoms in service.  The failure of the private 
doctor to review the veteran's entire medical history lessens 
the persuasive value of his medical opinion.  Cahall v. 
Brown, 7 Vet. App. 232 (1994).  Moreover, the private 
physician failed to identify the reasons, supported by 
medical evidence, upon which he based his opinion.

It is the Board's judgment that the May 1995 statement by the 
private physician is outweighed by the remaining medical 
evidence of record.  As noted above, the medical records from 
the veteran's 1966-1968 active duty and for many years later 
do not show a thyroid disorder; indeed, a diagnosis of 
hyperthyroidism was not made until 1991, over 20 years after 
the veteran's discharge.  Moreover, a VA examiner opined in 
September 1996 that the veteran had Graves' variety 
hyperthyroidism and further concluded that the veteran had 
Graves' ophthalmopathy with progression since 1991, which of 
course is many years after service.

The veteran argues that various symptoms he had over the 
years since service represented a thyroid disorder which was 
then present but not diagnosed.  However, as a layman, the 
veteran has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Over the years since service, trained 
medical professional treated the veteran for symptoms which 
were medically determined to represent other ailments, not a 
thyroid disorder, and these competent medical records clearly 
indicate that a thyroid disorder was not present for many 
years after service.  Moreover, the competent medical 
evidence does not link the post-service thyroid disorder to 
service.

With regard to the theory that Agent Orange exposure in 
Vietnam led to the thyroid disorder diagnosed many years 
after service, it is noted that a thyroid disorder is not one 
of the listed diseases for which service connection might be 
established on a presumptive basis due to herbicide exposure.  
38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6); 3.309(e).  While the veteran has submitted a 
number of medical articles in support of his claim concerning 
dioxins, none of these documents constitute competent medical 
evidence to show a nexus between his own particular thyroid 
disorder and his alleged exposure to herbicides.  See Sacks 
v. West, 11 Vet. App. 314, 317 (1998); Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).   Since the legal authority on presumptive 
service connection for Agent Orange diseases is of no benefit 
to the veteran in establishing service connection, he would 
have to submit competent evidence of actual Agent Orange 
exposure in service and competent medical evidence of 
causality to link his thyroid disorder to Agent Orange 
exposure.  The veteran has presented no evidence of actual 
Agent Orange exposure in service.  Even if he had, he has 
submitted no medical evidence to link his current thyroid 
condition to Agent Orange exposure.  He personally has made 
statements alleging that his condition was caused by Agent 
Orange exposure, but such statements do not constitute 
competent medical evidence of causality, since laymen have no 
competence to give a medical opinion on the diagnosis or 
etiology of a disorder.  Espiritu, supra.  In the absence of 
competent medical evidence of causality, as discussed above, 
the veteran's claim for service connection for 
hyperthyroidism, as due to exposure to herbicides, is without 
merit.

The veteran also claims secondary service connection for a 
thyroid disorder based on his theory that such condition is 
due to his service-connected post-traumatic cephalalgia.  The 
veteran's own lay statements on such alleged causation are 
not competent medical evidence.  Espiritu, supra.  At the 
September 1996 VA examination, the doctor concluded that 
there was no association between the veteran's head trauma 
and his thyroid condition.  The competent medical evidence is 
against the claim for secondary service connection.  It is 
not shown that the service-connected post-traumatic 
cephalalgia caused the thyroid condition, nor is it shown 
that the service-connected post-traumatic cephalalgia 
resulted in an additional increment of thyroid disability 
because of aggravation (i.e., the Allen theory of secondary 
service connection).

In sum, the weight of the evidence demonstrates that the 
veteran's thyroid disability (hyperthyroidism/Graves' 
disease) began many years after his active duty and was not 
caused by any incident of service including claimed Agent 
Orange exposure in Vietnam, and the thyroid condition was not 
caused or worsened by service-connected post-traumatic 
cephalalgia.  A thyroid disability was not incurred in or 
aggravated by service, nor is it secondary to service 
connected post-traumatic cephalalgia.  As the preponderance 
of the evidence is against the claim for service connection 
for a thyroid disorder, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

B.  Compensation under 38 U.S.C.A. § 1151 for a thyroid 
disability

The Board notes that 38 U.S.C.A. § 1151 was revised, 
effective October 1, 1997, and the new version of the law is 
more restrictive than the old version.  However, the new law 
does not apply in the instant case, as the appellant's claim 
has been pending since before the change in the law. 
VAOPGCPREC 40-97.  The Board has applied the version of 38 
U.S.C.A. § 1151 (and the related regulation, 38 C.F.R. 
§ 3.358) in effect prior to the recent change.

The version of the law and regulation applicable to the 
present case provides that where a veteran suffers additional 
disability resulting from a disease or injury, or an 
aggravation of an existing disease or injury, as the result 
of VA hospitalization, medical or surgical treatment, or 
examination, compensation may be paid in the same manner as 
if the disability or aggravation were service connected. 38 
U.S.C.A. § 1151; 38 C.F.R. § 3.358(a).  The regulation 
further provides, in part, that compensation will not be 
payable for the continuance or natural progress of disease or 
injury for which VA treatment is authorized.  38 C.F.R. § 
3.358(b)(2).  In determining whether such additional 
disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of VA treatment, it will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith.  The mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
treatment.  Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(c).

The veteran has essentially claimed that he has additional 
thyroid disabilty because of the VA's failure to promptly and 
accurately diagnose the condition prior to 1991, despite 
numerous earlier visits for treatment of symptoms allegedly 
representing the condition.  

The veteran claims that the symptoms of his hyperthyroidism 
were evident over the years since service, well before 1991.  
However, as a layman, he is not competent to render an 
opinion regarding diagnosis or etiology.  Espiritu, supra.  
The competent medical evidence over the years since service 
indicates treatment for symptoms which were medically 
attributed to ailments other than a thyroid disorder.

Moreover, the veteran has not presented competent medical 
evidence which opines that the VA's alleged failure to 
properly diagnose Graves' disease/hyperthyroidism earlier 
than 1991 permanently worsened his thyroid disability and 
resulted in additional disability.  Without a showing of 
additional disability due to VA treatment, there may be no 
compensation under 38 U.S.C.A. § 1151.

As the preponderance of the evidence is against the veteran's 
claim for compensation under 38 U.S.C.A. § 1151, the benefit-
of-the-doubt doctrine is inapplicable, and the claim must be 
denied. 38 U.S.C.A. § 5107(b); Gilbert, supra.

C.  Increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind. Schafrath v. 
Derwinski, 1Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern. Francisco v. Brown, 7 Vet. App. 55 
(1994).


1.  Scar on forehead

Disfiguring scars of the head, face, or neck are rated 0 
percent when slight and are rated 10 percent when moderate.  
38 C.F.R. § 4.118, Code 7800.  Scars which are superficial, 
poorly nourished with repeated ulceration, warrant a 10 
percent rating (38 C.F.R. § 4.118, Code 7803); scars which 
are superficial, tender and painful on objective 
demonstrations also warrant a 10 percent rating (38 C.F.R. § 
4.118, Code 7804); and when these requirements are not shown, 
a 0 percent rating is to be assigned (38 C.F.R. § 4.31).  
Scars may also be rated on the basis of any related 
limitation of function of the part affected.  38 C.F.R. § 
4.118, Code 7805.

Although the veteran alleges various subjective symptoms 
pertaining to his forehead scar (including that he has 
experienced tenderness and a loss of feeling around the 
scar), such are not confirmed by the medical evidence.  
Indeed, a January 1997 VA examination revealed a one inch 
thin white scar which was not tender to palpation.  There is 
no medical evidence in the claims file which reflects that 
the scar is symptomatic, causes functional impairment, or is 
more than slightly disfiguring.  There is no basis for a 
compensable rating under the criteria of the cited diagnostic 
codes.

The preponderance of the evidence is against an increase in 
the current noncompensable rating for a scar of the forehead.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

2. Post-traumatic cephalalgia

Purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities.  
Purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under Diagnostic Code 
9304.  Ratings in excess of 10 percent for brain disease due 
to trauma under Diagnostic Code 9304 are not assignable in 
the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  38 C.F.R. § 4.124a, Code 8045.

The evidence shows that the veteran has complained of 
headaches, which are relieved by rest and taking Aspirin, as 
well as symptoms of fatigue and dizziness.  Following his 
December 1995 neurology consultation, the impression was 
chronic headache.  Following the neuropsychological 
assessments in September and October of 1996, the veteran was 
noted to have unusual somatic symptoms, but such were not 
related to his service-connected cephalalgia.  The recent 
medical records do not reflect significant outpatient 
treatment for headaches.  There has been no diagnosis of 
multi-infarct dementia associated with head trauma in 
service.  The medical evidence essentially shows purely 
subjective complaints of headaches, dizziness, and fatigue.  

The veteran's current 10 percent rating is the maximum 
evaluation allowed under Code 8045 for headaches recognized 
as symptomatic of brain trauma regardless of the frequency of 
episodes.  Absent a diagnosis of multi-infarct dementia 
associated with brain trauma, a rating in excess of 10 
percent is not warranted.

The preponderance of the evidence is against an increase in 
the current 10 percent rating for post-traumatic cephalalgia.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).











ORDER


Service connection for a thyroid disability is denied.

Compensation under 38 U.S.C.A. § 1151 for a thyroid 
disability is denied.

An increased rating for a scar of the forehead is denied. 

An increased rating for post-traumatic cephalalgia is denied. 





		
L. W. Tobin
	Veterans Law Judge
	Board of Veterans' Appeals

 



